 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JERRY J. MASI,
Plaintiff, i NO. 3:18-CV-1277
v. (JUDGE CAPUTO)
DONNA NAT, et al., (MAGISTRATE JUDGE SAPORITO)
Defendants. :

ORDER
NOW, this Lk bay of November, 2019, upon review of the Report and
Recommendation of Magistrate Judge Joseph F. Saporito, Jr. (Doc. 4) for plain error
or manifest injustice, IT IS HEREBY ORDERED that:
(1) The Report and Recommendation (Doc. 4) is ADOPTED.
(2) The federal law claims against Defendants Donna Nat, Robert Nat, and
Tara O’Boyle are DISMISSED as frivolous and with prejudice pursuant
to 28 U.S.C. § 1915(e)(2)(B)(i). To the extent the Complaint sets forth
any supplemental state law claims, those claims are dismissed without
prejudice.
(3) The Clerk of Court is directed to mark the case as CLOSED.
pes
A. Richard Caputo
United States District Judge

 

 

 
